Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page1 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page2 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page3 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page4 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page5 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page6 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page7 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page8 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page9 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page10 of 13
                                                                   Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page11 of 13
                                                                  Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page12 of 13
                                                                   Complaint Ex. 4
Case:20-17026-KHT Doc#:14-1 Filed:10/28/20   Entered:10/28/20 23:55:08 Page13 of 13
                                                                  Complaint Ex. 4
